Brooke, J.
(after stating the facts). It is not claimed by complainant that the defendants or either of them ever made any representations to him or to Dunlop that lot 28 carried with it the title to lot 54. At the time of complainant’s purchase from Tillotson, the plat was of record, clearly showing that lot 28 did not reach at its northern extremity to the margin of the lake. According to the plat, not only the road, but a strip of ground several feet wide north of the road, lies between the northerly boundary of the land he purchased and the water. The description in his deed is “Lot 28,” and a glance at the plat, of which he had constructive notice, would have shown complainant the relation of lot 28 to the shore of the lake, as *592above pointed out. We are of opinion that, by virtue of his deed, he acquired no riparian rights, and no title to lot 54. If Tillotson fraudulently misrepresented the extent or location of lot 28 to complainant, and complainant, in purchasing, relied upon such representations, his action is against Tillotson, and not against these defendants. If the defendants fraudulently misrepresented the facts to Tillotson, he (Tillotson) might have proceeded against them for their fraud, but his right of action is not assignable, and did not pass to complainant by virtue of the deed from Tillotson to him. Dickinson v. Seaver, 44 Mich. 624 (7 N. W. 182); Stebbins v. Dean, 82 Mich. 385 (46 N. W. 778); Chase v. Boughton, 93 Mich. 285 (54 N. W. 44).
As owner of lot 28, fronting on Beach Drive, complainant might claim the fee to the south half of the roadway, subject to such rights as the public has obtained by dedication or user, as to the character of which the record is silent. But even extending his ownership 25 feet to the north, his land would still not reach the margin of the lake by several feet, and he could not claim riparian rights thereon. The owner of the shore owns to the center of the stream or lake, and there is no apparent reason why such owner may not plat, and use his submerged land as well as that lying above water, so long as in so doing he does not interfere with such Use of the waters of the lake as is common to all. Grand Rapids Ice & Coal Co. v. South Grand Rapids Ice & Coal Co., 102 Mich. 227 (60 N. W. 681, 25 L. R. A. 815, 47 Am. St. Rep. 516), and cases there cited.
It is urged by appellant that, in any event, the court below should have entered a decree quieting the title to lot 28 in him. Although the original deed from defendants to Tillotson to lot 28 is now lost, the answer admits complainant’s ownership of that lot. It is apparent he could at any time have secured a deed thereof from defendants. The controversy was not as to the ownership of lot 28, but as to the ownership of lot 54.
*593In order, however, that a final disposition of the matter be now made, a decree will be entered in this court quieting the title to lot 28 in complainant, but with costs of this appeal to defendants.
Ostrander, Hooker, Moore, and McAlvay, JJ., concurred.